Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 3, 5-8, 10-12, 14-18, 20 are objected to because of the following informalities: 
	Claim 3, line 2, “information” should be –the information—
	Claim 3, line 3, “receives power” should be – receives the power—
	Claim 3, line 4, “storing power” should be – storing the power—
	Claim 5, line 2, “receives power supply” should be – receives the power supply--
	Claim 5, line 3, “an electromagnetic induction method” should be – the electromagnetic induction method—
	Claim 6, line 3, “a moving body” should be –” the moving body—
	Claim 6, line 5, “supplying power” should be – supplying the power--
	Claim 6, line 7, “receiving information” should be – receiving the information—
	Claim 7, line 2, “ supplies power” should be – supplies the power—
	Claim 7, line 4,” receives information” should be – receives the information--
	Claim 7, line 4, “an electromagnetic induction method” should be – the electromagnetic induction method—
	Claim 8, line 2, “supplies power” should be – supplies the power—
	Claim 8, line 4, “receives information” should be – receives the information—
Claim 8, line 4, “an electromagnetic induction method” should be – a second electromagnetic induction method—
	Claim 10, line 3, “a moving body” should be – the moving body—
	Claim 10, line 5, “power supply for supplying power” should be –the power supply for supplying the power—
	Claim 10, line 7, “receiving information” should be – receiving the information—

	Claim 11, line 4, “receives information” should be – receives the information—
	Claim 11, line 4, “an electromagnetic induction method” should be – the electromagnetic induction method—
Claim 12, line 2, “supplies power” should be – supplies the power—
	Claim 12, line 4, “receives information” should be – receives the information—
	Claim 12, line 4, “an electromagnetic induction method” should be – a second electromagnetic induction method—
Claim 14, line 3, “a moving body” should be – the moving body—
	Claim 14, line 5, “power supply for supplying power” should be – the power supply for supplying the power—
	Claim 14, line 7, “receiving information” should be – receiving the information—
Claim 15, line 2, “supplies power” should be – supplies the power—
	Claim 15, line 4, “receives information” should be – receives the information—
	Claim 15, line 4, “an electromagnetic induction method” should be – the electromagnetic induction method—
Claim 16, line 3, “a moving body” should be – the moving body—
	Claim 16, line 5, “power supply for supplying power” should be – power supply for supplying the power—
	Claim 16, line 7, “receiving information” should be – receiving the information—
Claim 17, line 2, “supplies power” should be – supplies the power—
	Claim 17, line 4, “receives information” should be – receives the information—
	Claim 17, line 4, “an electromagnetic induction method” should be – the electromagnetic induction method—
	Claim 18, line 2, “information” should be – the information—
	Claim 18, line 3, “receives power” should be—receives the power—

	Claim 20, line 2, “receives power supply” should be – receives the power supply
	Claim 20, line 4, “an electromagnetic induction method” should be – the electromagnetic induction method—
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on para [0045] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-20 are rejected for the same reason above because they depend on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. Claims 1, 6, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No US10198678B2 (hereinafter “Michiwaki1” ) in view of Hoon (KR20170115267A)
With regard to claim 1, Michiwaki1 teaches a power receiving-type information transmission device which is a measurement object (a power receiving-type information acquisition and transmission device to be installed in a member to be measured Claim 1 of Michiwaki1, and the member provides a long body, the limitation” long body” has been interpreted under 112(b) as a body with any length )the power receiving-type information transmission device comprising:
power receiver for wirelessly receiving power supply (the power receiver configured to receive a power supply wave capable of supplying power, claim 1 of Michiwaki1) 
information acquisition sensor for acquiring information regarding a physical change occurring in the long body by consuming power obtained by the power receiver ( an information acquirer configured to acquire information by using at least a portion of the power of the power receiver and/or the power storage, the information acquirer is configured to measure a change in the member, claim 1 of Michiwaki1); and

Michiwaki1 does not teach receiving power supply from a moving body configured to be movable along a track.
Hoon teaches power receiver( e.g., 60, Fig. 1, Fig. 2) for wirelessly receiving power supply (e.g., 52, Fig. 1) from a moving body (e.g., 1, Fig. 1) configured to be movable along a track ( 3, Fig. 1)( Hoon also teaches power receiving type information transformation device provided in a long body ( see 60 is insides a long body, Fig. 1)  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michiwaki1 and Michiwaki, to configure power receiver for wirelessly receiving power supply from a moving body configured to be movable along a track., as taught by Hoon, in order to reduce additional sensing circuit is not used, the entire system is simple in configuration, and the maintenance cost of the sensor installed in the bridge can be reduced (see abstract of Hoon)
With regard to claim 6, the combination of Michiwaki1 and Hoon teaches all the limitations of claim 1, Hoon further teaches a moving body (e.g., 1, Fig. 1) having a driving device(The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on para [0045] of applicant’s specification. Claim 11 of Hoon teaches car coil, so that the moving body is a car, see attached definition of car from oxford dictionary:  A road vehicle powered by a motor (usually an internal combustion engine), designed to carry a driver and a small number of passengers, and usually having two front and two rear wheels, esp. for private, commercial, or leisure use; an automobile) that is relatively movable relative to the power receiving-type information transmission device (e.g., 60, Fig. 1),

information receiver (e.g., 52, Fig. 1) for receiving information transmitted from the power receiving-type information transmission device (e.g., 60, Fig.1) ( see abstract simultaneous wireless transmission of power and data for a sensor for structure monitoring and a system therefor are disclosed ).
With regard to claim 9. the combination of Michiwaki1 and Hoon teaches all the limitations of claim 6, Hoon further teaches wherein the moving body is a vehicle (e.g., 1, Fig. 1)

6. Claims 1, 6, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No US10929732B2  ( hereinafter “Michiwaki2”)  in view of Hoon (KR20170115267A)
With regard to claim 1, Michiwaki2 teaches a power receiving-type information transmission device that is provided in a long body, which is a measurement object (a power receiving-type information acquisition and transmission device that is installed in a screw member to be measured, claim 1 of Michiwaki2, and screw member provides a long body), the power receiving-type information transmission device comprising:
power receiver for wirelessly receiving power supply ( a power receiver configured to receive a power supply wave capable of supplying power, Claim 1 of Michiwaki2 ) 
information acquisition sensor for acquiring information regarding a physical change occurring in the long body by consuming power obtained by the power receiver (an information acquirer configured to acquire information of an intensity of stress from a sensor unit by using at least a portion of the power of the power receiver and/or the power storage, Claim 1 of Michiwaki2); and

Michiwaki2 does not teach and receiving power supply from a moving body configured to be movable along a track.
Hoon teaches power receiver (e.g., 60, Fig. 1, Fig. 2) for wirelessly receiving power supply (e.g., 52, Fig. 1) from a moving body (e.g., 1, Fig. 1) configured to be movable along a track ( 3, Fig. 1)( Hoon also teaches power receiving type information transformation device provided in a long body ( see 60 is insides a long body, Fig. 1)  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michiwaki2, to configure power receiver for wirelessly receiving power supply from a moving body configured to be movable along a track., as taught by Hoon, in order to reduce additional sensing circuit is not used, the entire system is simple in configuration, and the maintenance cost of the sensor installed in the bridge can be reduced (see abstract of Hoon)
With regard to claim 6, the combination of Michiwaki2 and Hoon teaches all the limitations of claim 1, Hoon further teaches a moving body (e.g., 1, Fig. 1) having a driving device(The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on para [0045] of applicant’s specification. Claim 11 of Hoon teaches car coil, so that the moving body is a car, see attached definition of car from oxford dictionary:  A road vehicle powered by a motor (usually an internal combustion engine), designed to carry a driver and a small number of passengers, and usually having two front and two rear wheels, esp. for private, commercial, or leisure use; an automobile) that is relatively movable relative to the power receiving-type information transmission device (e.g., 60, Fig. 1),

information receiver (e.g., 52, Fig. 1) for receiving information transmitted from the power receiving-type information transmission device (e.g., 60, Fig.1) ( see abstract simultaneous wireless transmission of power and data for a sensor for structure monitoring and a system therefor are disclosed ).
With regard to claim 9. the combination of Michiwaki2 and Hoon teaches all the limitations of claim 6, Hoon further teaches wherein the moving body is a vehicle (e.g., 1, Fig. 1)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1, 3-7, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michiwaki (WO2016159247A1) in view of Hoon (KR20170115267A)
With regard to claim 1, Michiwaki teaches a power receiving-type information transmission device (e.g., 101, Fig. 1B, Fig. 4) that is provided in a long body (Fig 7A-7C, see long body of 30 in Fig. 7c), which is a measurement object (e.g., 30, Fig. 4, Fig. 5A-5C, Fig. 7A-7C), the power receiving-type information transmission device comprising:
power receiver (e.g., 110, Fig. 1B) for wirelessly receiving power supply (e.g., 104, Fig. 1) 

Michiwaki does not teach power receiver for wirelessly receiving power supply from a moving body configured to be movable along a track.
Hoon teaches power receiver (e.g., 60, Fig. 1, Fig. 2)for wirelessly receiving power supply (e.g., 52, Fig. 1) from a moving body (e.g., 1, Fig. 1) configured to be movable along a track ( 3, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michiwaki, to configure power receiver for wirelessly receiving power supply from a moving body configured to be movable along a track., as taught by Hoon, in order to reduce additional sensing circuit is not used, the entire system is simple in configuration, and the maintenance cost of the sensor installed in the bridge can be reduced (see abstract of Hoon)
With regard to claim 3, the combination of Michiwaki and Hoon teaches all the limitations of claim 1, 
 Michiwaki further teaches the transmitter transmits information with an antenna ( e.g.,140, Fig. 1B, 140 can be an antenna, page 12 of translation, para 2), the power receiver receives power with a loop antenna ( page 10 of translation, para 3, loop antenna), and
the power receiving-type information transmission device has electric storage (e.g., 120, Fig. 1B) for storing power fed with the power receiver(e.g., 110, Fig. 1B).

HOON teaches the transmitter transmits information with a loop antenna (54, Fig. 1, Fig.2), the power receiver receives power with the loop antenna ( 54, Fig. 1, Fig. 2) ( Hoon teaches the transmitter transmits and power receiver receives power using the same coil 54, and Michiwaki teaches loop antenna can be used for the power receiver, the combination of Michiwaki and Hoon teaches the loop antenna used in power receiver can also be used to transmit information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the transmitter to transmit information with a loop antenna and configure the power receiver to receive power with the loop antenna, as taught by Hoon, in order to simultaneous perform power and data transmission and reception of data, which improves transmission accuracy by eliminating errors in data transmission and simplifies the configuration of a system for performing the operation ( page 6 of translation, para 5)
With regard to claim 4, the combination of Michiwaki and Hoon teaches all the limitations of claim 3, Michiwaki further teaches wherein the long body is a fastening member ( Fig. 7A bolt) and/or a stiff body, and in a case where the long body is the fastening member, the loop antenna is disposed in a top portion and/or a front end portion of the fastening member ( page 10, para 3, 110 includes the loop antenna , page 23 of translation para 1, and 110 formed at 54, and  see Fig. 7A, 54 is on the top portion of fastening member)
With regard to claim 5, the combination of Michiwaki and Hoon teaches all the limitations of claim 1, Michiwaki further teaches wherein the power receiver receives power supply by an electromagnetic induction method ( electromagnetic induction, page 10 of translation para 3), and the transmitter transmits the information by an electromagnetic induction 
With regard to claim 6, the combination of Michiwaki and Hoon teaches all the limitations of claim 1, Hoon further teaches a moving body (e.g., 1, Fig. 1) having a driving device(The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on para [0045] of applicant’s specification. Claim 11 of Hoon teaches car coil, so that the moving body is a car, see attached definition of car from oxford dictionary:  A road vehicle powered by a motor (usually an internal combustion engine), designed to carry a driver and a small number of passengers, and usually having two front and two rear wheels, esp. for private, commercial, or leisure use; an automobile) that is relatively movable relative to the power receiving-type information transmission device (e.g., 60, Fig. 1),
wherein the moving body (e.g., 1, Fig. 1) has power supply (e.g., 52, Fig. 1) for supplying power to the power receiving-type information transmission device (e.g., 60, Fig. 1), and
information receiver (e.g., 52, Fig. 1) for receiving information transmitted from the power receiving-type information transmission device (e.g., 60, Fig.1) ( see abstract simultaneous wireless transmission of power and data for a sensor for structure monitoring and a system therefor are disclosed ).
	With regard to claim 7, the combination of Michiwaki and Hoon teaches all the limitations of claim 6, Michiwaki further teaches the power supply ( e.g., 104, Fig. 1B) supplies power by an electromagnetic induction method (electromagnetic induction for transfer power, page 10 of translation para 3) with a loop antenna( page 10 of translation, para 3, loop antenna), and the information receiver (e.g., 190, Fig. 1B) receives information by an electromagnetic induction method(electromagnetic induction is used to transmit and receive information, page 6 of translation , para4) with the antenna ( antenna, page 12 of translation, para 2).

Hoon teaches the power supply (e.g., 30, Fig. 2) supplies power by an electromagnetic induction method (magnetic induction, page 7 of translation para 1, Michiwaki teaches electromagnetic induction for transfer power, page 10 of translation para 3) with a moving body-side loop antenna (52, Fig. 2, as discussed above, Michiwaki teaches about loop antenna), and the information receiver( 40, Fig. 2) receives information by an electromagnetic induction method ( magnetic induction, page 7 of translation para 1, Michiwaki teaches . electromagnetic induction is used to transmit and receive information, page 6 of translation, para 4) with the moving body-side loop antenna ( e.g., 52, Fig. 2 Michiwaki teaches about loop antenna for power transfer, Hoon teaches data and power transfer using the same antenna, and the combination of Michiwaki and Hoon teaches receives information and supplies power using the same moving body-side loop antenna  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to configure power supply to supply power with a moving body-side loop antenna and information receiver to receive information with the moving body-side loop antenna, as taught by Hoon, in order to simultaneous perform power and data transmission and reception of data, which improves transmission accuracy by eliminating errors in data transmission and simplifies the configuration of a system for performing the operation ( page 6 of translation, para 5)
With regard to claim 9. the combination of Michiwaki and Hoon teaches all the limitations of claim 6, Hoon further teaches wherein the moving body is a vehicle (e.g., 1, Fig. 1)
With regard to claim 14, the combination of Michiwaki and Hoon teaches all the limitations of claim 3, Hoon further teaches a moving body (e.g., 1, Fig. 1) having a driving device(The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on 
wherein the moving body (e.g., 2, Fig. 1) has power supply ( e.g., 30, Fig. 2) for supplying power to the power receiving-type information transmission device( e.g., 60, Fig. 1, Fig. 2), and
information receiver (e.g., 40, Fig. 2) for receiving information transmitted from the power receiving-type information transmission device(e.g., 60, Fig.1, Fig. 2) ( see abstract simultaneous wireless transmission of power and data for a sensor for structure monitoring and a system therefor are disclosed ).
With regard to claim 15, the combination of Michiwaki and Hoon teaches all the limitations of claim 14, Hoon further teaches the power supply supplies power by an electromagnetic induction method (magnetic induction, page 7 of translation para 1, Michiwaki teaches electromagnetic induction for transfer power, page 10 of translation para 3) with a moving body-side loop antenna (52, Fig. 1, Fig. 2, as discussed above, Michiwaki teaches about loop antenna), and the information receiver ( 40, Fig. 2) receives information by an electromagnetic induction method ( magnetic induction, page 7 of translation para 1, Michiwaki teaches  electromagnetic induction is used to transmit and receive information, page 6 of translation , para4) with the moving body-side loop antenna ( e.g., 52, Fig. 1, Fig. 2 Michiwaki teaches about loop antenna as discussed above, the combination of MIchiwaki and Hoon teaches about moving body-side loop antenna supplies power and receives data).


s 2, 10, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michiwaki (WO2016159247A1) and Hoon (KR20170115267A) in further view of Lin (US20100286898A1)
With regard to claim 2, the combination of the Michiwaki and Hoon teaches all the limitations of claim 1.
Michiwaki does not teach the information acquisition sensor acquires information of an amount of a physical change relative to a predetermined state as a criterion
Lin teaches wherein the information acquisition sensor acquires information of an amount of a physical change relative to a predetermined state as a criterion (The information processing device stores predetermined information on road conditions and configured for comparing with the predetermined road conditions to obtain a comparison result, and the compared results are transmitted to the receipt, see abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the information acquisition sensor to acquire information of an amount of a physical change relative to a predetermined state as a criterion as taught by Lin, in order to provide with more detailed information to assist the user by provide analysis result, and provide more useful information to the user ( see [0002] and [0005]-[0006] of Lin)
With regard to claim 10, the combination of Michiwaki, Hoon and Lin teaches all the limitations of claim 2, Michiwaki further teaches the power receiving-type information transmission device (e.g., 101, Fig. 1B). Hoon further teaches a moving body (e.g., 1, Fig. 1) having a driving device(The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on para [0045] of applicant’s specification. See attached definition of car from oxford dictionary, page 4:  A road vehicle powered by a motor (usually an internal combustion engine), designed to carry a driver and a small number of passengers, and usually having two 
wherein the moving body (e.g., 2, Fig. 1) has power supply (e.g., 30, Fig. 2) for supplying power to the power receiving-type information transmission device (e.g., 60, Fig. 1, Fig. 2), and
information receiver (e.g., 40, Fig. 2) for receiving information transmitted from the power receiving-type information transmission device (e.g., 60, Fig.1, Fig. 2) ( see abstract simultaneous wireless transmission of power and data for a sensor for structure monitoring and a system therefor are disclosed ).
With regard to claim 11. the combination of Michiwaki , Hoon and Lin teaches all the limitations of claim 10, Michiwaki further teaches the power supply ( e.g., 104, Fig. 1B) supplies power by an electromagnetic induction method (electromagnetic induction for transfer power, page 10 of translation para 3) with a loop antenna( page 10 of translation, para 3, loop antenna), and the information receiver (e.g., 190, Fig. 1B) receives information by an electromagnetic induction method(electromagnetic induction is used to transmit and receive information, page 6 of translation , para4) with the antenna ( antenna, page 12 of translation, para 2).
Michiwaki does not teach power supply supplies power with a moving body-side loop antenna and information receiver receives information with the moving body-side loop antenna.
Hoon teaches the power supply (e.g., 30, Fig. 2) supplies power by an electromagnetic induction method (magnetic induction, page 7 of translation para 1, Michiwaki teaches electromagnetic induction for transfer power, page 10 of translation para 3) with a moving body-side loop antenna (52, Fig. 2, as discussed above, Michiwaki teaches about loop antenna), and the information receiver( 40, Fig. 2) receives information by an electromagnetic induction method ( magnetic induction, page 7 of translation para 1, Michiwaki teaches . electromagnetic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure power supply to supply power with a moving body-side loop antenna and information receiver to receive information with the moving body-side loop antenna, as taught by Hoon, in order to simultaneous perform power and data transmission and reception of data, which improves transmission accuracy by eliminating errors in data transmission and simplifies the configuration of a system for performing the operation ( page 6 of translation, para 5)
With regard to claim 13, the combination of Michiwaki, Hoon and Lin teaches all the limitations of claim 10, and Hoon further teaches the moving body is a vehicle (e.g., 1, Fig. 1).
With regard to claim 16, the combination of Michiwaki, Hoon and Lin teaches all the limitations of claim 18. Hoon further teaches a moving body (e.g., 1, Fig. 1) having a driving device(The limitation “driving device” is interpreted under 35 U.S.C. 112(f) as a motor based on para [0045] of applicant’s specification. See attached definition of car from oxford dictionary, page 4,  A road vehicle powered by a motor (usually an internal combustion engine), designed to carry a driver and a small number of passengers, and usually having two front and two rear wheels, esp. for private, commercial, or leisure use; an automobile) that is relatively movable relative to the power receiving-type information transmission device ( e.g., 60, Fig. 1),
wherein the moving body (e.g., 2, Fig. 1) has power supply (e.g., 30, Fig. 2) for supplying power to the power receiving-type information transmission device (e.g., 60, Fig. 1, Fig. 2), and

With regard to claim 17, the combination of the combination of Michiwaki , Hoon and Lin teaches all the limitations of claim 16, Michiwaki further teaches the power supply ( e.g., 104, Fig. 1B) supplies power by an electromagnetic induction method (electromagnetic induction for transfer power, page 10 of translation para 3) with a loop antenna( page 10 of translation, para 3, loop antenna), and the information receiver (e.g., 190, Fig. 1B) receives information by an electromagnetic induction method(electromagnetic induction is used to transmit and receive information, page 6 of translation , para4) with the antenna ( antenna, page 12 of translation, para 2).
Michiwaki does not teach power supply supplies power with a moving body-side loop antenna and information receiver receives information with the moving body-side loop antenna.
Hoon teaches the power supply (e.g., 30, Fig. 2) supplies power by an electromagnetic induction method (magnetic induction, page 7 of translation para 1, Michiwaki teaches electromagnetic induction for transfer power, page 10 of translation para 3) with a moving body-side loop antenna (52, Fig. 2, as discussed above, Michiwaki teaches about loop antenna), and the information receiver( 40, Fig. 2) receives information by an electromagnetic induction method ( magnetic induction, page 7 of translation para 1, Michiwaki teacheselectromagnetic induction is used to transmit and receive information, page 6 of translation, para 4) with the moving body-side loop antenna ( e.g., 52, Fig. 2, Michiwaki teaches about loop antenna for power transfer, Hoon teaches data and power transfer using the same antenna, and the combination of Michiwaki and Hoon teaches receives information and supplies power using the same moving body-side loop antenna  ).

With regard to claim 18, the combination of Michiwaki, Hoon, and Lin teaches all the limitations of claim 2.  
.	Michiwaki further teaches the transmitter transmits information with an antenna( e.g.,140, Fig. 1B, 140 can be an antenna, page 12 of translation, para 2), the power receiver receives power with a loop antenna ( page 10 of translation, para 3, loop antenna), and
the power receiving-type information transmission device has electric storage (e.g., 120, Fig. 1B) for storing power fed with the power receiver (e.g., 110, Fig. 1B).
Michiwaki does not teach the transmitter transmits information with a loop antenna, the power receiver receives power with the loop antenna.
HOON teaches the transmitter ( e.g., 80, Fig. 2) transmits information with a loop antenna (54, Fig. 2), the power receiver ( e.g., 62, 64, Fig. 2) receives power with the loop antenna ( 54 , Fig. 2) ( Hoon teaches the transmitter transmits and power receiver receives power using the same coil 54, and Michiwaki teaches loop antenna can be used for the power receiver, the combination teaches the loop antenna used in power receiver can also be used to transmit information and receive power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure the transmitter to transmit information with a loop antenna and configure the power receiver to receive power with 
	With regard to claim 19, the combination of Michiwaki , Hoon and Lin teaches all the limitations of claim 18, Michiwaki further teaches wherein the long body is a fastening member ( Fig. 7A bolt) and/or a stiff body, and in a case where the long body is the fastening member, the loop antenna is disposed in a top portion and/or a front end portion of the fastening member ( page 10, para 3, 110 includes the loop antenna , page 23 of translation para 1, and 110 formed at 54, and  see Fig. 7A, 54 is on the top portion of fastening member)
With regard to claim 20, the combination of Michiwaki, Hoon and Lin teaches all the limitations of claim 2, Michiwaki further teaches wherein the power receiver receives power supply by an electromagnetic induction method (electromagnetic induction, page 10 of translation para 3), and the transmitter transmits the information by an electromagnetic induction method (electromagnetic induction is used to transmit and receive information, page 6 of translation, para4)

9. Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Michiwaki (WO2016159247A1) and  Hoon (KR20170115267A) in further view of Kroh (US20100026318A1)
With regard to claim 8, the combination of Michiwaki and Hoon teaches all the limitations of claim 6, Michiwaki further teaches the power supply ( e.g., 104, Fig. 1B) supplies power by an electromagnetic induction method (electromagnetic induction for transfer power, page 10 of translation para 3) with a loop antenna( page 10 of translation, para 3, loop antenna), and the information receiver (e.g., 190, Fig. 1B) receives information by an 
Michiwaki does not teach power supply supplies power with a first moving body-side loop antenna, and the information receiver receives information with a second moving body-side loop antenna.
Kroh teaches power supply supplies power with a first moving body-side loop antenna ( 1002, 1004, Fig. 10 Hoon teaches the power supply antenna is in the moving body-side Fig. 1), and the information receiver receives information with a second moving body-side loop antenna ( 1006, Fig. 10, Hoon teaches the information receiver antenna is in the moving body-side Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to configure power supply to supply power with a first moving body-side loop antenna , and configure the information receiver to receive information with a second moving body-side loop antenna, as taught of Kroh, in order to separate operation of data and power, avoid interference, and shield from environment interference ([0058]of Kroh).

10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Michiwaki (WO2016159247A1) and Hoon (KR20170115267A) and  Lin (US20100286898A1) in further view of Kroh (US20100026318A1)
With regard to claim 12, the combination of Michiwaki , Hoon and Lin teaches all the limitations of claim 10, Michiwaki further teaches the power supply ( e.g., 104, Fig. 1B) supplies power by an electromagnetic induction method (electromagnetic induction for transfer power, page 10 of translation para 3) with a loop antenna( page 10 of translation, para 3, loop 
Michiwaki does not teach power supply supplies power with a first moving body-side loop antenna, and the information receiver receives information with a second moving body-side loop antenna.
Kroh teaches power supply supplies power with a first moving body-side loop antenna ( 1002, 1004, Fig. 10 Hoon teaches the power supply antenna is in the moving body-side Fig. 1), and the information receiver receives information with a second moving body-side loop antenna ( 1006, Fig. 10, Hoon teaches the receiver antenna is in the moving body-side Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure power supply to supply power with a first moving body-side loop antenna , and the information receiver to receive information with a second moving body-side loop antenna, as taught of Kroh, in order to separate operation of data and power, avoid interference, and shield from environment interference ([0058]of Kroh).

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon ( US 20120325979 A1) teaches about train sensor for sensing radio communication based train, train position
Jansen (US20120049620A1) teaches inductive power transfer for wireless sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836